ORDER

The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite Suspension By Consent of the Attorney Grievance Commission of Maryland and Respondent, Sandy F. Thomas-Bellamy, Esq., it is this 28th day of March, 2014;
ORDERED, that Respondent be, and hereby is, Indefinitely Suspended from the practice of law in the State of Maryland; and it is further
ORDERED, that Respondent shall not apply for reinstatement of her right to practice law earlier than six (6) months from the commencement of the suspension; and it is further
ORDERED, that the Clerk of this Court shall remove the name of Sandy F. Thomas-Bellamy, from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all *607judicial tribunals in this State in accordance with Maryland Rule 16 — 772(d).